EXHIBIT 10.4 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “ Agreement ”) has been executed this 1st day of January, 2008, to be effective as ofJanuary 1st, 2008 (the “ Commencement Date ”) by and between My Screen Mobile Inc., a Delaware corporation (the “ Company ”), and Gino Porco (“ Executive ”). WITNESSETH: WHEREAS, the Company is engaged in the business of providing ads to mobile phones globally; WHEREAS, My Screen Mobile, Inc. is the ultimate parent entity of My Screen Group (“My Screen”); and WHEREAS, the Company and Executive have agreed to enter into this Agreement to set forth the terms and conditions of Executive’s employment with the Company from and after the Commencement Date. NOW, THEREFORE, in consideration of the premises and the mutual agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: 1. Employment. (a) Agreement to Employ. As of the Commencement Date, the Company hereby employs Executive, and Executive hereby agrees to continue his employment by the Company upon the terms and subject to the conditions of this Agreement. (b) Employment Period. The initial term (the “Initial Term”) of Executive’s employment shall commence on the Commencement Date and continue until December 31st, 2009,(the “Expiration Date”). Unless this Agreement shall have been earlier terminated in accordance with the terms of Paragraph5(a), the term of this Agreement will, commencing on the Expiration Date, be extended automatically for successive one (1)year terms unless either party elects to terminate this Agreement by providing written notice to the other party at least sixty (60)days prior to the expiration of the Initial Term or any renewal term of this Agreement. As used herein, the term “Employment Period” shall mean the Initial Term plus any renewal terms as provided above. 2. Position and Duties. During the Employment Period, Executive shall serve as the Chairman, Advisory Board of My Screen reporting directly to the Board of Directors of the Company (the “BOD”). During the Employment Period, except as set forth herein, Executive shall devote his attention to the services required of him hereunder, except for vacation time and reasonable periods of absence due to sickness, personal injury or other disability. Nothing contained herein shall preclude Executive from serving on the board (or comparable governing body) of, or working for, any charitable or community organization or managing investments in non-competing companies, so long as such activities do not interfere in any material respect with the performance of Executive’s duties hereunder. The Executive represents that he is currently a resident of Canada and intends to maintain such residency during the Employment Period. 3. Compensation. (a) Base Salary. As of the Commencement Date, the Company shall provide to Executive 25,000 common shares of MYSL monthly. Thereafter, BOD shall review Executive’s base salary and performance and will propose an annual increase to the rate of Executive’s annual salary based on the Executive maintaining/exceeding his historical levels of performance with the Company.Any increase in Executive’s base salary shall be incorporated into Executive’s base salary at the same time as such increases annually.Executive’s annual base salary payable hereunder, as it may be increased from time to time, is referred to herein as “Base Salary.” The Company shall provide Executive his Base Salary monthly. During the period that Executive is taking Company-approved time off, other than due to an Incapacity, as defined in Paragraph4(c) below or due to a Disability, as defined in Paragraph5(a) (vi) below, Executive shall be entitled to continued compensation of his Base Salary subject to and in accordance with the then applicable time off policies of the Company. (b) Signing Bonus. N/A (c) Annual Bonus. Company agrees to negotiate an agreed upon set of objectives with the Executive and negotiate in good faith terms for the Annual Bonus. Any bonuses payable under this Paragraph3(b) shall be paid to Executive at the same time as bonuses are paid to other executive officers of the Company, but in no event later than ninety (90)days after the close of the Company’s fiscal year for which the bonus is payable. 1 (d) Retention Bonus. Executive will be entitled to receive the following bonus payments, subject to the terms and conditions of this paragraph in the event of a change of control: Executive will be entitled to be paid any amounts not previously paid under the terms of this agreement in the event of a “change of control” (as defined under Paragraph5(f) below) if any of the following occur: A)Executive’s employment with the Company or its successor is terminated (other than for cause) in connection with a change of control or prior to the one-year anniversary of such change of control; (B)Executive either: (i)declines employment, or (ii)terminates Executive’s employment prior to the one-year anniversary of the change of control, because in either case, Executive’s offer or employment or continuation of employment is in a position that is not substantially similar to Executive’s position immediately prior to the change of control or such position is located more than 30 miles from Executive’s principal business office immediately prior to the change of control; or (C)Executive remains in employment with the Company or its successor for the one-year period immediately following the change of control. Retention Bonus Amount Payment Date To be negotiated with the BOD (e) Option Awards. (i) In order to receive the foregoing payments, Executive must be employed on the date the bonus or Option Awards are made (except as otherwise provided below). In addition, Executive’s performance evaluation must reflect that Executive’s overall performance meets the Company’s minimum acceptable standards for each evaluation immediately preceding the payment of any scheduled bonus. Further, Executive will not be entitled to receive any bonus payment in the event that Executive is in breach of any agreement with the Company (including, but not limited to any noncompetition, nonsolicit or similar agreement) or have violated any of the Company’s policies in any material respect at the time of any scheduled payment. (iii)During the remaining term of Executive’s employment, Executive agrees that Executive will not, directly or indirectly, sell, transfer, assign, pledge, place in trust or otherwise dispose of (collectively, “Transfer”) beneficial ownership of any Options ofcommon stock of My Screen however acquired (“My Screen Options”), except as otherwise expressly permitted in this Section. Any such Transfer shall be subject to the terms and conditions of any other agreements applicable to Executive’s Transfer of My Screen Options as may be in effect during the term of this agreement. Nothing in this Section shall be deemed to preclude any Transfer of My Screen Options either: (i)to members of Executive’s immediate family, or to a trust for the benefit of members of Executive’s immediate family, provided that the family member or trust agrees to continue to be bound by the transfer restrictions set forth in this paragraph c; or (ii)to or for the benefit of any charitable organization. (A) Executive may Transfer such My Screen Options as may be necessary to satisfy any tax obligation arising as a result of the award or vesting of any My Screen Options or upon the exercise of any option to acquire any My Screen Options. (B) Executive may request to Transfer such My Screen Options to a company or trust controlled by the Executive provided the Board of Directors provides their pre-approval of such Transfer before any Transfer is made. 4. Benefits, Perquisites and Expenses. (a) Benefits Plans. During the Employment Period, Executive shall be eligible to participate in any benefit plan sponsored or maintained by the Company for the benefit of its group of senior officers, including, without limitation, any group life, medical, disability insurance or similar plan or program of the Company, whether now existing or established hereafter, to the same extent that other similarly-situated senior officers of the Company participate in such plans and to the extent that is eligible to participate in any such plan under the generally applicable provisions thereof. Executive will also be entitled to participate in any other benefit plan in which employees of My Screen participate as such plans are in effect from time to time. 2 (b) Perquisites. Executive shall be entitled to receive such perquisites as are generally provided to other similarly situated employees of the Company or in accordance with the policies and practices of the Company. Executive shall be entitled to continue to accrue sick leave and vacation leave at the rate in effect for the Executive as of the Effective Date. (c) Incapacity. In the event Executive becomes medically disabled and cannot substantially perform his duties at any time during the Employment Period, the BOD, in consultation with such other officers of the Company as the BOD deems appropriate, at any time after such disability has continued for thirty (30)consecutive days may determine that the Company requires such duties to be performed by another executive (an “Incapacity”). Upon Executive’s Incapacity, as determined by the BOD, in consultation with such other officers of the Company as the BOD deems appropriate, in his sole discretion, Executive will first receive benefits under the Company’s short-term disability program in accordance with its terms. Thereafter, Executive will be entitled to receive benefits under the Company’s long-term disability program in accordance with its terms. During the period that Executive is receiving short-term or long-term disability benefits, Executive will not receive payment of his Base Salary. Executive will also be entitled to participate in any other benefit plan in which employees of My Screen participate as such plans are in effect from time to time. (d) Business Expenses. The Company shall pay or reimburse Executive for all reasonable expenses incurred or paid by Executive while he is actively employed during the Employment Period in the performance of Executive’s duties hereunder; provided Executive shall account for and substantiate all such expenses in accordance with the Company’s policies for reimbursement of the expenses of its senior officers, including the Company’s Travel & Entertainment Policy. (e) Indemnification. The Company shall, to the maximum extent permitted by applicable law, its certificate of incorporation or its bylaws, indemnify Executive and hold Executive harmless against claims, judgments, fines, amounts paid in settlement, and reasonable expenses, including reasonable attorney’s fees as incurred by Executive in connection with the defense of any claim, action or proceeding in which he is a party by reason of his position with My Screen; provided such liability does not arise as a result of Executive’s willful misconduct and/or gross negligence. Executive shall notify the Company promptly upon learning of any claim, action or proceeding for which Executive intends to assert his right to indemnification under this Paragraph4(e) , and the Company shall have the right to control the defense of any such claim, action or proceeding on behalf of Executive, including any decision regarding the terms (if any) of settlement of such claim, action or proceeding; provided that unless otherwise agreed to by Executive, any such settlement shall include statements that Executive does not admit any wrongdoing and the Company does not admit any wrongdoing on the part of Executive. The Company shall not agree to any settlement of a claim, action or proceeding for which it is indemnifying Executive until it first has informed and consulted with Executive regarding the terms of such settlement, but the Company shall not need the consent of Executive to such settlement (so long as the settlement complies with the immediately preceding sentence). The indemnification obligation of the Company in this paragraph shall survive any termination of this Agreement. (f) Directors’ and Officers’ Liability Insurance. Executive shall be covered by any directors’ and officers’ liability insurance coverage maintained by My Screen. 5. Termination of Employment. (a) Early Termination of the Employment Period. This Agreement may be terminated in any of the following manners: (i) Executive may voluntarily terminate employment with the Company at any time at the sole discretion of Executive upon sixty (60)days’ prior written notice to the Company (a “Voluntary Termination”). (ii)Executive may, upon written notice to the Company, terminate employment with the Company immediately at any time for “Good Reason” (as defined in Paragraph5(e)), it being agreed that any such termination, although effected by Executive, shall not constitute a Voluntary Termination. 3 (iii)Executive’s employment may, upon written notice to Executive, be terminated by the Company at any time without Cause (as defined in Paragraph5(d)) at the sole discretion of the Company (“Without Cause ”).
